DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 12-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber (EP 3,454,227) provided by Applicant in PE2E.
With respect to claim 1, Gruber teaches a method (e.g. the method of Figs 22-26) implemented by one or more processors (e.g. implemented by processors 63 Fig 3), the method comprising: 
receiving, at a computing device (e.g. receiving at a computing device 60 Figs 1 and/or 3-4), a spoken utterance from a user (e.g. "send him a text message" [0013]), wherein the spoken utterance is directed to an automated assistant that is accessible via the computing device (e.g. "send him a text message" [0012] is directed to intelligent automated assistant 1002 via the computing device 60, see Figs 1 and 3); 
determining, based on the spoken utterance, that the user is requesting that the automated assistant communicate a message to another user (e.g. the intelligent automated assistant can use the context of a phone call (such as the person called) to streamline the initiation of a text message (for example to determine that the text message should be sent to the same person [0013]), wherein the spoken utterance identifies natural language content to be incorporated into the message (e.g. identifies a natural language content/text to be incorporated into the message, as suggested in [0013],) and the spoken utterance is void of an explicit identifier for a separate application to utilize for communicating the message (e.g. intelligent automated assistant of the present invention can thereby interpret instructions such as "send him a text message", wherein the "him" is interpreted according to context information derived from a current phone call, and/or from any feature, operation, or application on the device [0013]); 
comparing, based on the spoken utterance, existing application data to natural language content of the spoken utterance, wherein the existing application data is based on prior interactions between the user and two or more different applications (e.g. Fig 28 discloses short term personal memory 1052 and long term personal memory 1054, [0059] use information from personal interaction history (e.g. dialog history, previous selections from results, etc.), [0092] discloses using the short/long personal memories to match prior input, fact about the history of the interaction with a user, matching items from long term memory which include domain entities, to-do items, list items, calendar entries, etc., see [0092] ; 
determining, based on comparing the existing application data and the natural language content, to submit the message to the other user via a particular application (e.g. the "him" is interpreted according to context information derived from a current phone call, and/or from any feature, operation, or application on the device. In various embodiments, the intelligent automated assistant takes into account various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like, so that the user need not re-specify such information manually [0013]); and 
causing, by the automated assistant and based on determining to submit the message via the particular application, an input to be provided to the particular application, wherein the input is provided to the particular application in furtherance of communicating the message to the other user (e.g. to streamline the initiation of a text message [0013], see also [0063]).
With respect to claim 4, Gruber teaches the method of claim 1, wherein the existing application data corresponds to other natural language content included in a notification generated by the particular application (e.g. [0061] discloses examples of various types of input data, information accessed by the intelligent automated assistant 1002 including a push notification onto a device from servers).
With respect to claim 7, Gruber teaches the method of claim 1, wherein causing the automated assistant to provide an input to the particular application includes: causing the particular application to render an interface that includes a text field, and causing at least a portion of the natural language content of the spoken utterance to be incorporated into the text field of the interface (e.g. possible candidate interpretations of speech 134 are presented 132 to the user. The user can then select 136 among the displayed choices [0126]).
With respect to claim 10, Gruber teaches a method (e.g. the method of Figs 22-26) implemented by one or more processors (e.g. implemented by processors 63 Fig 3), the method comprising: 
determining, by an automated assistant, application content that is being rendered at an interface of a computing device, wherein the computing device provides access to the automated assistant (e.g. context information derived from user interaction with a feature, operation, or application on a device can be used to streamline the operation of other features, operations, or applications on the device or on other devices [0013], the "him" is interpreted according to context information derived from a current phone call, and/or from any feature, operation, or application on the device [0013]); 
generating, based on the application content, annotation data that provides a correspondence between the application content and an existing interaction identifier (e.g. the intelligent automated assistant can use the context of a phone call (such as the person called) to streamline the initiation of a text message (for example to determine that the text message should be sent to the same person, without the user having to explicitly specify the recipient of the text message) [0013]); 
receiving, by the automated assistant, a user input that corresponds to a request for the automated assistant to submit a message to another user (e.g. The intelligent automated assistant of the present invention can thereby interpret instructions such as "send him a text message" [0013]) via a particular application (e.g. sending a text message or email message [0046]), - 32 -Attorney Docket No. ZS202-20766 wherein the user input identifies natural language content to be incorporated into the message (e.g. input from voice or speech input systems [0083]) and the user input is void of an explicit identifier for the particular application to be identified by the automated assistant (e.g. intelligent automated assistant of the present invention can thereby interpret instructions such as "send him a text message", wherein the "him" is interpreted according to context information derived from a current phone call, and/or from any feature, operation, or application on the device [0013]); 
determining, based on the user input and the annotation data, whether a particular interaction identifier of multiple different interaction identifiers corresponds to the user input, wherein the multiple different interaction identifiers include the particular interaction identifier, that is based on an interaction with the particular application, and an additional interaction identifier, that is based on a separate interaction with an additional application (e.g. [0013] and [0059] disclose multiple interaction identifiers used in application of personal information and personal dialog history in the interpretation and execution of user requests); and 
when the particular interaction identifier is determined to correspond to the user input (e.g. the “phone call” interaction [0013]): generating, based on the user input, operation data for providing a message input to the particular application (e.g. The intelligent automated assistant of the present invention can thereby interpret instructions such as "send him a text message", wherein the "him" is interpreted according to context information derived from a current phone call, and/or from any feature, operation, or application on the device [0013]).
With respect to claim 14, Gruber teaches the method of claim 10, wherein generating the annotation data includes: determining that the application content identifies a contact identifier of another user that is associated with the particular interaction identifier, wherein the user input includes natural language content that identifies the contact identifier of the other user that the message is directed to (e.g. the intelligent automated assistant takes into account various types of available context data to determine which address book contact to use, which contact data to use, which telephone number to use for the contact, and the like [0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (EP 3,454,227) in view of Bapna (US 2020/0202846).

With respect to claim 2, Gruber teaches the method of claim 1 including the existing application data.
However, Gruber fails to teach wherein the existing application data includes an embedding, and the method further comprises: prior to receiving the spoken utterance: generating the embedding based on an initial instance of application data provided by the particular application using one or more trained machine learning models.
Bapna teaches an existing application data which includes an embedding, see [0005]-[0006], [0010], Fig 2 [0074]-[0075],
generating the embedding (e.g. an embedding of the slot descriptor of “departure location” can be generated [0010]) based on an initial instance of application data provided by the particular application (e.g. based on an initial instance of application data provided by “departure location” as suggested in [0010]) using one or more trained machine learning models (e.g. via a separate machine learning model [0010]).
Gruber and Bapna are analogous art because they all pertain to processing spoken utterances using an intelligent automated assistant. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber with the teachings of Bapna to include: wherein the existing application data includes an embedding, and the method further comprises: prior to receiving the spoken utterance: generating the embedding based on an initial instance of application data provided by the particular application using one or more trained machine learning models, as suggested by Bapna. The benefit of the modification would be to provide for improved data efficiency compared to other machine learning based methods, and may allow for training with less training data whilst maintaining performance characteristics [0008] of Bapna.
With respect to claim 3, Gruber in view of Bapna teaches the method of claim 2, wherein identifying the existing application data that corresponds to the natural language content includes: - 30 -Attorney Docket No. ZS202-20766 comparing the embedding to one or more existing application embeddings, wherein at least one existing application embedding of the one or more existing application embeddings corresponds to the existing application data (Bapna e.g. The final output can be compared to the indication that “Louisville” is the only token for the slot having the slot descriptor of “departure location”, and weights of the neural network model updated in dependence on the comparison [0010]).
With respect to claim 5, Gruber teaches the method of claim 1 including processing various application content from multiple different applications that are different from the automated assistant.
However, Gruber fails to teach further comprising: prior to receiving the spoken utterance: processing various application content from multiple different applications that are different from the automated assistant, and generating, based on the various application content, conversation embeddings, wherein each conversation embedding of the conversation embeddings is associated with a particular application interface that the user can employ to communicate with one or more separate users.
Bapna teaches an application data which includes an embedding, see [0005]-[0006], [0010], Fig 2 [0074]-[0075],
generating the embedding (e.g. an embedding of the slot descriptor of “departure location” can be generated [0010]) based on an initial instance of application data provided by the particular application (e.g. based on an initial instance of application data provided by “departure location” as suggested in [0010]) using one or more trained machine learning models (e.g. via a separate machine learning model [0010]).
Gruber and Bapna are analogous art because they all pertain to processing spoken utterances using an intelligent automated assistant. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber with the teachings of Bapna to include: further comprising: prior to receiving the spoken utterance: processing various application content from multiple different applications that are different from the automated assistant, and generating, based on the various application content, conversation embeddings, wherein each conversation embedding of the conversation embeddings is associated with a particular application interface that the user can employ to communicate with one or more separate users, as suggested by Bapna. The benefit of the modification would be to provide for improved data efficiency compared to other machine learning based methods, and may allow for training with less training data whilst maintaining performance characteristics [0008] of Bapna.
With respect to claim 6, Gruber in view of Bapna teaches the method of claim 5, wherein identifying the existing application data that corresponds to the natural language content includes: generating, based on the natural language content, an embedding, and comparing the embedding to the conversation embeddings, wherein at least one conversation embedding of the conversation embeddings corresponds to the existing application data (Bapna e.g. [0005]-[0006], [0010], Fig 2 [0074]-[0075] disclose generating an embedding and comparing to conversation/dialog embeddings).
With respect to claim 11, Gruber teaches the method of claim 10 including the annotation data.
However, Gruber fails to teach wherein generating the annotation data includes: generating, using one or more trained machine learning models, a content embedding based on the application content; and wherein determining whether the particular interaction identifier of multiple different interaction identifiers corresponds to the user input includes: comparing the content embedding to one or more existing content embeddings generated based on other content associated with the particular application and the additional application.
Bapna teaches an application data which includes an embedding, see [0005]-[0006], [0010], Fig 2 [0074]-[0075],
generating the embedding (e.g. an embedding of the slot descriptor of “departure location” can be generated [0010]) based on an initial instance of application data provided by the particular application (e.g. based on an initial instance of application data provided by “departure location” as suggested in [0010]) using one or more trained machine learning models (e.g. via a separate machine learning model [0010]).
Gruber and Bapna are analogous art because they all pertain to processing spoken utterances using an intelligent automated assistant. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber with the teachings of Bapna to include: wherein generating the annotation data includes: generating, using one or more trained machine learning models, a content embedding based on the application content; and wherein determining whether the particular interaction identifier of multiple different interaction identifiers corresponds to the user input includes: comparing the content embedding to one or more existing content embeddings generated based on other content associated with the particular application and the additional application, as suggested by Bapna. The benefit of the modification would be to provide for improved data efficiency compared to other machine learning based methods, and may allow for training with less training data whilst maintaining performance characteristics [0008] of Bapna.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber (EP 3,454,227) in view of Lemay (US 2016/0260436) provided by Applicant.
With respect to claim 8, Gruber teaches the method of claim 1 including to receiving the spoken utterance, [0013].
However, Gruber fails to teach further comprising: prior to receiving the spoken utterance: - 31 -Attorney Docket No. ZS202-20766 determining that particular application has generated a notification based on the other user providing an additional input to a separate instance of the particular application, and generating, based on the notification, annotation data that correlates content of the additional input to an interaction identifier that is accessible to the automated assistant, wherein determining the existing application data that corresponds to the natural language content is performed further based on the annotation data.
Lemay teaches prior to receiving the spoken utterance (e.g. prior to receiving the spoken utterance 910 Fig 9B): - 31 -Attorney Docket No. ZS202-20766 
determining that particular application has generated a notification (e.g. determining that particular application has generated a notification 906 [0280]) based on the other user providing an additional input to a separate instance of the particular application (e.g. based on the other user Jen 918 Fig 9C providing an additional input Hi 912 [0282]), and generating, based on the notification, annotation data that correlates content of the additional input to an interaction identifier that is accessible to the automated assistant (e.g. generating message 910 based on the notification as suggested in [0280]-[0283]), wherein determining the existing application data that corresponds to the natural language content is performed further based on the annotation data (e.g. electronic device 900 initiates and transmits message 916 to sender 918 of incoming message 912, informing the sender that user 902 is currently unavailable [0282]).
Gruber and Lemay are analogous art because they all pertain to processing spoken utterances using an intelligent automated assistant. Therefore it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruber with the teachings of Lemay to include: further comprising: prior to receiving the spoken utterance: - 31 -Attorney Docket No. ZS202-20766 determining that particular application has generated a notification based on the other user providing an additional input to a separate instance of the particular application, and generating, based on the notification, annotation data that correlates content of the additional input to an interaction identifier that is accessible to the automated assistant, wherein determining the existing application data that corresponds to the natural language content is performed further based on the annotation data, as suggested by Lemay in Fig 9 [0280]-[0283]. The benefit of the modification would be to automate the user response allowing him/her to save time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675